 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN J. LAWSON,                                      Case No. 1:19-cv-00038-JDP

12                        Plaintiff,                      ORDER DIRECTING THE CLERK’S
                                                          OFFICE TO CLOSE THE CASE
13            v.

14                                                        ECF No. 16
     SCOTT KEARN, et al.,
15
                          Defendants.
16

17

18

19            Plaintiff John J. Lawson has filed a notice of voluntary dismissal under Rule 41(a)(1)(A)

20   of the Federal Rules of Civil Procedure. See ECF No. 16. Plaintiff is on the only party to appear

21   in this case. I therefore direct the clerk’s office to close the case.

22
     IT IS SO ORDERED.
23

24
     Dated:        December 24, 2019
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28   No. 205.
                                                          1
